Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a divisional of U.S. Patent Application Serial Number 17/230,654, filed on April 14, 2021, now U.S. Patent No. 11,315,593, which is a 
continuation of U.S. Patent Application Serial 16/864,050, filed on April 30, 2020, now U.S. Patent No. 11,087,786.
The Examiner notes that the prior art cited in the earlier applications have been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.

Specification
The disclosure is objected to because of the following informalities:
(i) With regard to page 10 (line 2), the term "HOD" should be changed to the term --HDD-- (i.e., Hard Disk Drive).
(ii) With regard to page 14 (line 1 of paragraph [0051]), the term "HOD" should be changed to the term --HDD-- (i.e., Hard Disk Drive).
  Appropriate correction is required.

 Claim Objections
Claim 7 is objected to because of the following informalities:
(i) With regard to claim 7 (line 9), the term "section" should be changed to the term --second--.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marion et al. (US 7,054,101 B1).
	As per claim 1, Marion et al. (US 7,054,101 B1) discloses a storage device, comprising: a tape media (e.g., 6) coupled to the tape reel (e.g., 3) - see Fig. 6; a head-gimbal assembly (e.g., including (70, 72-74) or (80, 81)) for reading data from and writing data to the tape media (e.g., 6), wherein the head-gimbal assembly (e.g., including (70, 72-74) or (80, 81)) is configured to fly above the tape media when reading data from and writing data to the tape media (6) (e.g., inter alia, see abstract and/or col. 6, ll. 6-26), wherein the head-gimbal assembly (e.g., including (70, 72-74) or (80, 81)) includes a slider (e.g., 74, 80) and a magnetic head assembly (e.g., 70 and/or the head associated with slider (80)).  
As per claim 3, wherein the magnetic head assembly (e.g., 74) is narrower in width than the tape media (6) - e.g., see Fig. 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US 7,054,101 B1) in view of Nayak et al. (US 5,191,492).
See the description of Marion et al. (US 7,054,101 B1), supra.
Additionally, as per claim 7, Marion et al. (US 7,054,101 B1) discloses a storage device, comprising: a tape media (e.g., 6); and a head-gimbal assembly (e.g., including (70, 72-74) or (80, 81)) comprising: a suspension (e.g., 72 and/or 81) coupled to the slider (74, 80) having a top end (e.g., end coupled to slider (74, 80)) and a base end (e.g., end coupled to proximal support (71, 84)); a magnetic head assembly (e.g., 70 and/or the head associated with slider (80)) disposed on the top end of the suspension (72/81) for reading data from and writing data to the tape media (6).
Additionally, as per claim 14, Marion et al. (US 7,054,101 B1) discloses a storage device, comprising: a tape media (6); and a head-gimbal assembly (e.g., including (70, 72-74) or (80, 81)) comprising: an elongated suspension (e.g., 72 and/or 81); a slider (74, 80) (an air bearing system, as per claim 18) disposed on a top end (e.g., end coupled to slider (74, 80)) of the elongated suspension (72/81); a magnetic head assembly (e.g., 70 and/or the head associated with slider (80)) disposed on the slider (74/80) for reading data from and writing data to the tape media (6); wherein the head-gimbal assembly (e.g., including (70, 72-74) or (80, 81)) is configured to fly above the tape media (6) when reading data from and writing data to the tape media (6) (e.g., inter alia, see abstract and/or col. 6, ll. 6-26).  
As per claim 8, Marion et al. (US 7,054,101 B1) further discloses wherein the head-gimbal assembly (e.g., including (70, 72-74) or (80, 81)) is configured to fly above the tape media (6) when reading data from and writing data to the tape media (e.g., inter alia, see abstract and/or col. 6, ll. 6-26).  
  	Additionally, as per claim 10 (and analogously, as per claim 18), Marion et al. (US 7,054,101 B1) further discloses wherein the head-gimbal assembly further comprises a slider (74/80) and an air bearing system disposed on the top end of the suspension (72/81).  
Additionally, as per claim 18, Marion et al. (US 7,054,101 B1) further discloses wherein the magnetic head assembly (e.g., 74) is narrower in width than the tape media (6) - e.g., see Fig. 8.
As per claim 4 (and analogously, as per claims 10 and 17), Marion et al. (US 7,054,101 B1) remains silent with regard to further comprising a stepping motor coupled to the head-gimbal assembly.  
As per claim 5, Marion et al. (US 7,054,101 B1) remains silent with regard to the head-gimbal assembly further comprises a first actuator and a second actuator.  
As per claim 6 (and analogously, as per claim 19), Marion et al. (US 7,054,101 B1) remains silent with regard to wherein the first and second actuators are configured to move the magnetic head assembly in a first direction parallel to a width of the tape media and in a second direction anti-parallel to the first direction.  
Additionally, as per claim 7 (and as per claim 9), Marion et al. (US 7,054,101 B1) remains silent with regard providing to a first actuator coupled to a first side of the base end; and a second actuator coupled to a second side of the base end opposite the first side, wherein the first and section actuators are configured to move the magnetic head assembly in a first direction and a second direction opposite the first direction, wherein the first direction is parallel to a width of the tape media and the second direction is anti-parallel to the first direction (such that the first direction is towards the first side of the base end of the suspension and the second direction is towards the second side of the base end of the suspension, as per claim 9).  
As per claim 14, Marion et al. (US 7,054,101 B1) remains silent with regard to means for moving the magnetic head assembly in a first direction and a second direction opposite the first direction.  
	Such tape storage apparatus devices including the features set forth in claims 4-7, 9, 10, 14, 16, 17, and 19 are well-known and ubiquitous in the art.
	As just one example, Nayak et al. (US 5,191,492) discloses an analogous tape storage device, in the same field of endeavor as Marion et al. (US 7,054,101 B1), wherein as per claims 4, 10, and 17, a storage device is provided which includes magnetic head assembly (e.g., including (15)), inclusive of a stepping motor (e.g., 21) being coupled to the magnetic head assembly (15).
Additionally, as per claim 5 (as well as claim 14), Nayak et al. (US 5,191,492) further discloses the head assembly as comprising a first actuator (e.g., 437) and a second actuator (e.g., 439), which structurally corresponds (as per the Applicant's corresponding structure within their specification, as per 35 USC 112(f)) to the "means for moving the magnetic head assembly in a first direction and a second direction opposite the first direction" as per claim 14.  
Additionally, as per claims 6 and 19, Nayak et al. (US 5,191,492) further discloses wherein the first (437) and second (439) actuators are configured to move the magnetic head assembly (15) in a first direction (e.g., see Figs. 7, 9) parallel to a width of the tape media (e.g., 11) and in a second direction (e.g., Fig. 8) anti-parallel to the first direction (i.e., wherein the first (437) and section (439) actuators are configured to move the magnetic head assembly (15) in a first direction (e.g., see Figs. 7, 9) and a second direction (e.g., Fig. 8) opposite the first direction, wherein the first direction is parallel to a width of the tape media (6) and the second direction is anti-parallel to the first direction (as per claim 7 and analogously, as per claim 9).  
Given the express teachings and motivations, as espoused by Nayak et al. (US 5,191,492), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the storage device of Marion et al. (US 7,054,101 B1) as comprising the features, as set forth in claims 4-7, 9, 10, 14, 16, 17, and 19, including providing (as per claim 7) the first actuator (as taught by Nayak et al. (US 5,191,492)) coupled to the first side of the base end of Marion et al. (US 7,054,101 B1); and the second actuator (as taught by Nayak et al. (US 5,191,492)) coupled to a second side of the base end opposite the first side of the HGA of Marion et al. (US 7,054,101 B1) (i.e., the "means for moving the magnetic head assembly in the first direction and the second direction (437,439) is coupled to the base end of the elongated suspension," as per claim 16), such that the first direction (e.g., see Figs. 7, 9) is towards the first side of the base end of the suspension (72/81) and the second direction (e.g., Fig. 8) is towards the second side of the base end of the suspension (72/81), as per claim 9, in the manner taught and suggested by Nayak et al. (US 5,191,492), in order to advantageously provide "very precise magnetic tape head positioning." See col. 1, ll. 59-61 of Nayak et al. (US 5,191,492).
 	As per claim 11, although Nayak et al. (US 5,191,492) (in combination with Marion et al. (US 7,054,101 B1)) remains silent with regard to wherein the first and second actuators (disclosed as piezoelectric by Marion et al. (US 7,054,101 B1)) are each individually lead zirconate titanate (PZT) actuators, and although Marion et al. (US 7,054,101 B1) (in combination with Nayak et al. (US 5,191,492)) remains silent with regard, as per claim 12, to the suspension being coupled to a supporting structure by a spring-type clamp (i.e., "means for coupling the elongated suspension to a supporting structure," as per claim 15) and the first and second actuators (of Nayak et al. (US 5,191,492)), such PZT (piezoelectric) actuators and spring-type clamps for coupling support structures are well-known.
Official notice is taken that PZT (piezoelectric) actuators (as per claim 11) and spring-type clamps for coupling support structures (as per claim 12) (i.e., "means for coupling the elongated suspension to a supporting structure," as per claim 15) are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the piezoelectric actuators of Nayak et al. (US 5,191,492) as being conventional lead zirconate titanate (PZT) actuators (as per claim 11) and to further provide the suspension (of Marion et al. (US 7,054,101 B1)) as being coupled to a supporting structure by a spring-type clamp and the first and second actuators (of Nayak et al. (US 5,191,492) (as per claim 12) (i.e., "means for coupling the elongated suspension to a supporting structure," as per claim 15)), as is known in the art, in order to simply provide a fast responding, and inexpensive conventional microactuator (PZT) (as per claim 11) and to further ensure the flexible and secure attachment in a reliable and fast manner, as per the spring-type clamp of claims 12 and 15, as is well-known, established and appreciated in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US 7,054,101 B1) in view of Gavit et al. (US 2007/0008683 A1).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marion et al. (US 7,054,101 B1) in view of Nayak et al. (US 5,191,492), as applied to claims 7 and 14, respectively, and further in view of Gavit et al. (US 2007/0008683 A1).
See the description of Marion et al. (US 7,054,101 B1) and/or Nayak et al. (US 5,191,492), supra.
	 As per claim 2 (and analogously, as per claims 13 and 20), Marion et al. (US 7,054,101 B1) (and/or Nayak et al. (US 5,191,492)) remains silent with regard to further comprising a cartridge, wherein a tape reel, tape media, and head-gimbal assembly are disposed within the cartridge.  
Such tape storage apparatus devices including the features set forth in claims 2, 13, and 20 are well-known and ubiquitous in the art.
	As just one example, Gavit et al. (US 2007/0008683 A1) discloses an analogous tape storage device, in the same field of endeavor as Marion et al. (US 7,054,101 B1)/Nayak et al. (US 5,191,492), wherein as per claims 2, 13, and 20, a cartridge (e.g., 12) is provided, including a tape reel (e.g. 30, 32), tape media (e.g., 34), and magnetic head assembly (e.g., 38) as being disposed within the cartridge. 
Given the express teachings and motivations, as espoused by Gavit et al. (US 2007/0008683 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the storage device of Marion et al. (US 7,054,101 B1) (and/or in combination with Nayak et al. (US 5,191,492)) as comprising a cartridge, with the tape reel, tape media, and head-gimbal assembly being disposed within the cartridge, in the manner taught and suggested by Gavit et al. (US 2007/0008683 A1), in order to advantageously eliminate any intrusion of dirt and debris, interfering with recording/reproducing operations, to thus provide "high data storage capacity" in a sealed housing which internally incorporates the transducing and reel structures of a conventional tape storage device apparatus - see, e.g., paragraph [0007] of Gavit et al. (US 2007/0008683 A1). 


Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a tape apparatus includes reels, moveable head assemblies with two/three stage actuation relative to tape media, etc.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688